DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed 10/04/2021 has been acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Nonaka (US 2013/0325422 A1) failed to disclose an analysis controlling means that generates a sampling point in design space based on an input parameter, performs calculation under a condition in accordance with the sampling point, and acquires a calculation result as an output parameter; a machine learning means that performs machine learning on a relationship between the input parameter and the output parameter; a design plan generating means that calculates a design plan corresponding to the required specification with reference to information learned by the machine learning means; a visualizing means that visualizes the design space, and displays the calculation result and the design plan calculated by the design plan generating means in the visualized design space; a means that specifies a region in a vicinity of the design plan calculated by the design plan generating means in the visualized design space; and a means that outputs the calculation result contained in the region in the vicinity of the design plan calculated by the design plan generating means as a design plan satisfying the required specification; a means that displays an analysis process input screen and displays an analysis process by selecting an analysis node in which an analysis program is built; and Page 3 of 9Application No. 16/479,765 Attorney Docket No. 1095 19.PC49OUS a means that displays an analysis condition input screen, displays an input condition necessary for analysis, and acquires an input parameter in accordance with the input condition.
Instead, Nonaka discloses an analysis supporting method of calculating a variation in another attribute value when an attribute value of an object is varied, using a response surface, the method comprising: causing an analysis supporting apparatus to divide shape data of an object which is an 
Regarding claim 3, the prior art of record, Nonaka (US 2013/0325422 A1) failed to disclose an analysis controlling means that generates a sampling point in design space based on an input parameter, performs calculation under a condition in accordance with the sampling point, and acquires a calculation result as an output parameter; a machine learning means that performs machine learning on a relationship between the input parameter and the output parameter; a design plan generating means that calculates a design plan corresponding to the required specification with reference to information learned by the machine learning means; a visualizing means that visualizes the design space, and displays the calculation result and the design plan calculated by the design plan generating means in the visualized design space; a means that specifies a region in a vicinity of the design plan calculated by the design plan generating means in the visualized design space; and a means that outputs the calculation result contained in the region in the vicinity of the design plan calculated by the design plan generating means as a design plan satisfying the required specification; Page 4 of 9Application No. 16/479,765 Attorney Docket No. 1095 19.PC49OUS wherein the machine learning means performs machine learning on a relationship between the input parameter and the output parameter by a method 
Instead, Nonaka discloses an analysis supporting method of calculating a variation in another attribute value when an attribute value of an object is varied, using a response surface, the method comprising: causing an analysis supporting apparatus to divide shape data of an object which is an analysis target into a plurality of divided shape data items at a connection boundary via an input unit when an objective attribute value is set as an objective value, and a function regarding the objective value is set as an objective function; set a predetermined divided shape data item as a first divided shape data item among the plurality of divided shape data items, set a divided shape data item adjacent to the first divided shape data item as a second divided shape data item, and set a divided shape data item which is adjacent to the second divided shape data item and is different from the first divided shape data item as a third divided shape data item; calculate an objective function parameter obtained by parameterizing an objective function in the first divided shape data item and a distribution parameter obtained by parameterizing a distribution of attribute values at the connection boundary; calculate an objective function parameter in the second divided shape data item based on the distribution parameter and the objective function parameter in the first divided shape data item, and calculate a distribution parameter at the connection boundary between the second divided shape data item and the third divided shape data item based on the distribution parameter and the objective function parameter in the first divided shape data item, so as to parameterize a response surface in the second divided shape data item; and calculate the objective value based on the objective function parameter in each divided shape data item.
Regarding claim 4, the prior art of record, Nonaka (US 2013/0325422 A1) failed to disclose an analysis controlling means that generates a sampling point in design space based on an input parameter, performs calculation under a condition in accordance with the sampling point, and acquires a calculation result as an output parameter; a machine learning means that performs machine learning on a relationship between the input parameter and the output parameter; a design plan generating means that calculates a design plan corresponding to the required specification with reference to information learned by the machine learning means; a visualizing means that visualizes the design space, and displays the 
Instead, Nonaka discloses an analysis supporting method of calculating a variation in another attribute value when an attribute value of an object is varied, using a response surface, the method comprising: causing an analysis supporting apparatus to divide shape data of an object which is an analysis target into a plurality of divided shape data items at a connection boundary via an input unit when an objective attribute value is set as an objective value, and a function regarding the objective value is set as an objective function; set a predetermined divided shape data item as a first divided shape data item among the plurality of divided shape data items, set a divided shape data item adjacent to the first divided shape data item as a second divided shape data item, and set a divided shape data item which is adjacent to the second divided shape data item and is different from the first divided shape data item as a third divided shape data item; calculate an objective function parameter obtained by parameterizing an objective function in the first divided shape data item and a distribution parameter obtained by parameterizing a distribution of attribute values at the connection boundary; calculate an objective function parameter in the second divided shape data item based on the distribution parameter and the objective function parameter in the first divided shape data item, and calculate a distribution parameter at the connection boundary between the second divided shape data item and the third divided shape data item based on the distribution parameter and the objective function parameter in the first divided shape data item, so as to parameterize a response surface in the second divided shape data item; and calculate the objective value based on the objective function parameter in each divided shape data item.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194